Case 2:19-cv-09737-RGK-KS Document 19 Filed 07/16/20 Page1of1 Page ID #:59

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:19-cv-09737-RGK-KS Date July 16, 2020

 

 

Title Michael Rhambo v. Nghia Tang et al

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) ORDER RE: Court’s Order to Show Cause

On November 13, 2020, Michael Rhambo (“Plaintiff”) filed a Complaint against Nghia Tang and
Stravroula Angelopoulos (collectively “Defendants”) alleging violations of the Americans with
Disabilities Act and the California Unruh Civil Rights Act.

On July 2, 2020, this Court issued an Order to Show Cause (OSC) as to why this case should not
be dismissed for lack of prosecution, as no answer had been filed and Plaintiff had not moved for
default. That Order directed Plaintiff to file an application for entry of default by July 6, 2020, or else
this case would be dismissed.

On July 6, Plaintiff instead filed a request for an extension of time until July 15 to respond to the
Court’s OSC on the basis that settlement negotiations with the Defendants were ongoing. The Court
denied that request on July 10, and gave Plaintiff three days to move for default in accordance with its
OSC. (ECF No. 18.)

It is now July 16, and Plaintiff has failed to move for default or make any other response. The
Court therefore DISMISSES Plaintiff's case for lack of prosecution.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
